CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the reference to our firm under the captions "Financial Highlights" in the Prospectus and "Counsel and Independent Registered Public Accounting Firm" in the Statement of Additional Information and to the use of our report dated January 28, 2011 on Dreyfus New York AMT-Free Municipal Bond Fund for the fiscal year ended November 30, 2010 which is incorporated by reference in Post-Effective Amendment No. 35 to the Registration Statement (Form N-1A Nos. 33-7497 and 811-4765) of Dreyfus New York AMT-Free Municipal Bond Fund. /s/ ERNST & YOUNG LLP ERNST & YOUNG LLP New York, New York March 25, 2011
